DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Please amend claim 7 to include a period at the end.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 1 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a work machine comprising a work implement, a plurality of hydraulic cylinders configured to drive the work implement, an operation apparatus operated to drive the hydraulic cylinders, a plurality of direction control valves configured to supply a hydraulic oil to the hydraulic cylinders to operate the hydraulic cylinders and a plurality of electromagnetic proportional control valves configured to control a pressure of a pilot oil generated by operation of the operation apparatus and, in accordance with the pressure of the pilot oil, adjust a flow rate of the hydraulic oil supplied from the direction control valves to the hydraulic cylinders, the plurality of electromagnetic proportional control valves being divided into a first valve block including at least one of the electromagnetic proportional control valves and a second valve block including at least one of the electromagnetic proportional control valves, at least one of the first valve block and the second valve block includes at least two of the electromagnetic proportional control valves, and the first valve block and the second valve block being arranged to be separated from each other.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY ROMANO/
Examiner, Art Unit 3652